The plaintiff, Roy K. Schultz, a resident and taxpayer of Ward One of Tangipahoa Parish, appeals from a judgment validating the proposed issuance by the Police Jury of serial bonds in the amount of $75,000, to run for a period of twenty-five years. The bonds are to be issued pursuant to a resolution adopted by the Police Jury, as the governing authority, under the provisions of Section 33 of Article 14 of the Constitution of this State, as amended by Act No. 392 of 1938, and a special election held by the resident taxpayers of the ward approving the proposition to incur debt and issue bonds for the purpose of erecting and maintaining an industrial plant for the *Page 370 
conversion or processing of raw farm or agricultural products.
In his petition asking for the annulment of the election proceedings and for injunctive relief against the Police Jury, appellant sets forth a number of reasons why his demands should be granted. On the original hearing of the case, only one of the reasons was considered by this court, viz., that while it appears from the record the proposed bond issue was authorized by a majority of the votes cast, there was nothing to show that a majority of those qualified to vote participated in the election. Accordingly, the court remanded the case. Both parties applied for a rehearing.
Attached to the application of the Police Jury was a certificate from the register of voters of Tangipahoa Parish showing that the total number of voters qualified to vote at said election was 136 and their total taxable valuation was $217,955, and that therefore the proposition submitted to the electors was actually carried by a majority in number and amount of all the electors qualified to vote. On this showing, a rehearing was granted, and the case is now before us for further consideration.
One of the numerous objections urged by the plaintiff to the validity of the election proceedings is that they failed to advise the voters of the nature of the plant which it was proposed to erect from the proceeds of the bond issue. We think this objection is well founded.
The proposition, which was submitted to the voters at the special election called by *Page 371 
the Police Jury with respect to the proposed bond issue, is quoted in full in our opinion on the original hearing. Briefly stated, the proposition called upon the electors to determine whether they were in favor of erecting an industrial plant for the conversion and processing of raw farm or agricultural products. The proposition was couched in the most general terms. There is nothing in its language that advises the voters as to the nature, kind, or extent of the plant to be erected. It is stated in the briefs, and there is testimony to that effect in the record, it was commonly understood in the community that the plant would be used for the cooling and pastuerizing of milk.
Defendant contends that there is no force in plaintiff's objection because the election proceedings follow the words of Act No. 392 of 1938, and that "every intelligent person residing in Ward One knew" that the plant, which it was proposed to erect, would be a plant for the processing of milk.
What the voters knew or may have thought they knew privately as to the kind or character of the plant contemplated by the resolution of the Police Jury calling the election is not controlling. The only thing they could lawfully know is what was contained in the proposition actually submitted for their approval or disapproval. While the electors may have thought that in voting to approve the proposition they were voting for the erection of a plant for the processing of milk, there is nothing in the proposition, as approved, which binds the Parish *Page 372 
Agricultural Industrial Board, the creation of which is provided for by the statute, to establish such a plant, or which prohibits the board from erecting a plant for the conversion or processing of any other form of agricultural products, if it should see fit to do so.
Under Act No. 392 of 1938, the Police Jury can incur debt and issue bonds for the establishment and maintenance of industrial plants for the conversion or processing of farm or agricultural products only when authorized by the people themselves by means of an election properly called and held. The authority to designate the kind or character of the proposed industrial plant is entrusted by the statute to the people alone and can not be delegated by them either to the Police Jury or to the Agricultural Industrial Board.
There was no lack of power in the Police Jury to call the election, but the electors themselves should have determined the kind or character of the plant to be erected from the proceeds of the bonds voted by them. Instead of doing this, however, they in effect authorized the Police Jury to issue the bonds and the Parish Agricultural Industrial Board to use the proceeds to establish any kind or character of industrial plant for the conversion or processing of farm or agricultural products that the Board might in its discretion see fit to establish. The evil of a proposition submitted in the general form as was done in this case is that voters who may be hostile to one kind of industrial plant and who would vote against extending aid to *Page 373 
such a plant may be induced, by reason of the supposed probability of the construction of the kind of plant which they desire to assist, to vote in its favor and thus the proposition in that form may be approved by the requisite majority when, had the proposition been submitted in specific form, it would have been defeated.
Our conclusion is that in all propositions submitted to the electors under the terms of Act No. 392 of 1938, the electors are entitled to be fairly informed of the nature and kind of the proposed industrial plant they are called upon to aid, in order that they may be prepared to intelligently vote to approve or disapprove the proposition.
The proposition to incur debt and issue bonds under review in this case is not such a proposition. Neither the resolution of the Police Jury nor the notice to the voters sets forth the nature or kind of the proposed industrial plant. The failure to specify the character of the plant for or against which the vote was to be taken is a fatal defect. Such a proposition could not be legally submitted to the voters or have any effect if submitted and approved by them.
Certain of plaintiff's objections are leveled at the constitutionality of Act No. 392 of 1938. It may be that these objections are worthy of consideration, but as it is not necessary to determine their soundness in this case, and as counsel have not seen fit to fully enlighten the court as to their merits, we have not discussed them.
For the reasons assigned, the judgment appealed from is annulled and it is now *Page 374 
ordered that there be judgment in favor of Roy K. Schultz, plaintiff, and against the Police Jury of the Parish of Tangipahoa, as the Governing Authority of Ward One of the Parish, decreeing that all the proceedings taken by the Police Jury in connection with the election held by the qualified taxpayers of Ward One in Tangipahoa Parish to incur debt and issue bonds, providing funds for erecting and maintaining an industrial plant for the conversion or processing of raw farm or agricultural products, and the erection itself, are invalid.
It is further ordered that the Police Jury be enjoined from incurring the contemplated indebtedness, issuing the bonds, constructing the plant, and levying taxes under the proceedings taken by them.
FOURNET, J., absent.